Citation Nr: 9927164	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-04 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active service from March 1946 to March 1949, 
September 1949 to March 1950, and from June 1953 to January 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran completed one year of college and has 
occupational experience as an insurance salesperson.  He last 
worked in April 1987 as a self-employed insurance agent.

3.  Service connection is in effect for status post revision 
of total right knee arthroplasty with traumatic arthritis, 
evaluated as 40 percent disabling; traumatic arthritis of the 
left knee, evaluated as 20 percent disabling; left thigh 
graft scar, evaluated as 10 percent disabling; and for healed 
fracture of the left metacarpal, evaluated as noncompensable.  
The combined evaluation is 60 percent, to include the 
bilateral factor.

4.  The service connected disabilities are not so disabling 
as to prevent the veteran from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience. 


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 3.340, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  The Board accordingly 
finds that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

It is contended that the veteran's service-connected 
disabilities prevent him from securing or following any 
substantially gainful occupation.  The representative in an 
August 1998 statement asserts that the veteran's bilateral 
knee disabilities prevent the veteran  from working as an 
insurance agent as the job requires driving under all types 
of conditions, walking, and getting in and out of the car 
when contacting his clients.  He has difficulty in performing 
these functions due to his bilateral knee disabilities and he 
does not have training in any other field, and does not feel 
he could qualify for other positions. 

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:

(1) Disabilities of one or both upper extremities, or one or 
both lower extremities, including the bilateral factor, if 
applicable,

(2) Disabilities resulting from common etiology or a single 
accident,

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of war.  38 
C.F.R. § 4.16(a).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341.  In determining whether an individual 
is unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341. 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (1998).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a) 
(1998).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Service connection is in effect for status post revision of 
total right knee arthroplasty with traumatic arthritis, 
evaluated as 40 percent disabling; traumatic arthritis of the 
left knee, evaluated as 20 percent disabling; left thigh 
graft scar, evaluated as 10 percent disabling; and for healed 
fracture of the left metacarpal, evaluated as noncompensable.  
The combined evaluation is 60 percent, to include the 
bilateral factor.  As the veteran has bilateral knee 
disabilities rated at 40 percent disabling and 20 percent 
disabling, with consideration of the bilateral factor, this 
combines to a single service-connected disability ratable at 
60 percent and meets the above cited requirement.

A review of the record shows that the veteran underwent total 
right knee arthroplasty in 1973.  In May 1990, he underwent a 
revision total right knee arthroplasty.  In December 1991, 
the veteran hospitalized at a VA facility during which time 
he underwent revision of the right knee arthroplasty with 
replacement of polyethylene tibial insert with a thicker 
component.  

Of record is an April 1988 decision by the Social Security 
Administration (SSA) which shows that the veteran was awarded 
disability benefits effective from 1987.  At that time, SSA 
determined that the veteran had not engaged in substantial 
gainful activities since July 1, 1987.  SSA found that the 
medical evidence established that the claimant had severe 
coronary artery disease with triple vessel bypass surgery in 
June 1987 with persistent angina, atrial flutter, occasional 
nausea and vomiting, shortness of breath that restricts him 
to only minimal physical activities, and hypertension.

The record reflects that the veteran has been receiving 
ongoing treatment at a VA facility for various disorders.  He 
was hospitalized at a VA facility in October 1997.  The 
discharge diagnoses included congestive heart failure, 
moderate to severe in nature; severe mitral regurgitation; 
severe tricuspid regurgitation; arteriosclerotic 
cardiovascular disease; hemoptysis of unknown etiology; 
anxiety; peripheral vascular disease; and hypertension.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA in 
January 1998, shows that the veteran last worked full time in 
1987, and that he left his last job as an insurance salesman 
due to his disabilities.  He stated that he was unable to 
either walk or drive.  He reported one year of college.  

A VA orthopedic examination was conducted in February 1998.  
At that time the veteran complained of pain that had worsened 
since he started wearing a long leg brace on his left leg 
21/2 to 3 years earlier.  He reported that his left knee was 
more symptomatic than his right.  He indicated that, on both 
knees, he experienced painful weightbearing as well as 
difficulty with attempts at squatting, stooping, or going up 
and down stairs.  His ambulatory capacity was noted to be 
markedly diminished since he sustained a stroke several years 
ago, and that he was presently essentially a wheelchair 
ambulator.  The fracture of his left hand had healed. It was 
reported that the problems associated with his service-
connected left hand disability were noted to be related to 
the residuals of his cerebrovascular accident.  

The examination showed that the veteran was in a wheel chair.  
He wore a long brace on his left leg.  Tenderness over the 
5th metacarpal of the left hand was not shown. He had 
essentially no use of the hand related to residuals of his 
cerebrovascular accident.  Left knee examination showed 5 
degrees of hyperextension and 135 degrees of flexion.  Normal 
range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion. 38 C.F.R. § 4.71, Plate II. No pain 
on motion was noted by the examiner, but crepitus was 
observed.  Some degenerative changes were also noted, with no 
particular tenderness to palpation noted by the examiner.  No 
definitive instability was shown to exist.  

Right knee examination showed a well-healed surgical scar, 
and some prominence of the patella in full extension was 
observed.  0 to 115 degrees range of motion was noted.  There 
was pain on motion.  Tenderness to palpation was noted over 
the medial aspect of the right knee, as was mild medial and 
lateral laxity to stress. X-rays of the right knee showed a 
prosthesis.  There appeared to be an inordinate amount of 
distance between the femoral and tibial prosthesis.  X-rays 
of the left knee showed surgical stables along the medial 
side.  No other abnormality was reported.  

The diagnoses were status post right total knee arthroplasty 
secondary to traumatic arthritis, revision arthroplasty times 
2; traumatic arthritis of the left knee; and old healed 
fracture of left 5th metacarpal.

The examiner commented that the DeLuca v. Brown, 8 Vet. App. 
202 (1994) provisions were considered, and that the veteran 
obviously exhibited rather generalized weakness with 
decreased endurance and incoordination secondary to problems 
not only from surgery, but as well as his history of 
cerebrovascular accident.  The examiner stated that there was 
pain on use as previously indicated.  Pain with use was again 
mentioned, together with markedly limited functional ability.  
The pain could affect this.  This could not be expressed in 
additional limitation of motion, as this could not be 
determined with any degree of medical certainty.

An examination of the scar was conducted in February 1998.  
The examination showed a well healed, tender scar in the left 
groin area.  The scar measured 8 by 3cm.  In a March 1998 
staement the veteran indicated that he fell quite often.  

To summarize, the recent VA examination of the left knee 
showed slight limitation of motion with accompanying 
crepitus.  However, there was no evidence of any instability 
or tenderness.  The evaluation of the right knee showed some 
limitation of flexion.  However, extension was normal.  There 
was pain on motion testing and tenderness.  The examination 
revealed medial and lateral laxity.  However, the degree of 
laxity was described as mild.  Additionally, the fracture of 
the fifth metacarpal of the right hand was described as 
healed and the scar on the left thigh was tender.  

The evidence reflects that the veteran's service connected 
disabilities do result in significant industrial impairment.  
However, this fact is reflected in the current rating of 60 
percent.  After reviewing the current medical evidence, it is 
the Board's judgment that the degree of disability resulting 
from the veteran's service connected disorders is not so 
debilitating as to prevent him from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupation experience as an insurance 
salesperson. 


ORDER

Entitlement to a total rating based for compensation purposes 
based on individual unemployability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals






